DAUKSCH, Judge.
This is an appeal from a marriage dissolution judgment. Because the court erred in requiring the estate of the husband to pay support alimony after his death, we reverse and strike that provision from the judgment. O’Malley v. Pan American Bank of Orlando, 384 So.2d 1258 (Fla.1980); Cleveland v. Cleveland, 445 So.2d 392 (Fla. 3d DCA 1984); White v. White, 429 So.2d 730 (Fla. 1st DCA 1983).
In all other respects the judgment is affirmed.
*611AFFIRMED IN PART; REVERSED IN PART.
ORFINGER and GOSHORN, JJ., concur.